ON MOTION TO DISMISS
PER CURIAM.
 Grizzell filed a motion to vacate-in the lower court pursuant to Criminal-Procedure Rule 1, Ch. 924, F.S.A. Appendix. Upon consideration of the Rule-1 motion the lower court entered its order-reciting that it could not entertain said', motion because a direct appeal from Griz-zell’s criminal conviction was presently-pending before the District Court of Appeal, First District, which order in effect denied the Rule 1 motion. From this-order Grizzell then appealed to this Court,, filed a brief and the State then filed', a motion to quash or dismiss the appeal..
*343We are of the opinion that the lower court was correct in denying the Rule 1 motion because the direct appeal which is now pending in this court places all jurisdiction in this court until the determination of the appeal.
The motion to dismiss is hereby granted.
WIGGINTON, Acting C. J., CARROLL, DONALD K., and JOHNSON, JJ., concur.